Exhibit 10.1

FIRST AMENDMENT TO THE

BANK OF THE JAMES

SALARY CONTINUATION AGREEMENT

THIS AMENDMENT (the “Amendment”) is adopted October 1st, 2016, by and between
Bank of the James (the “Bank”), and Robert R. Chapman III (the “Executive”).

The Bank and the Executive executed a Salary Continuation Agreement August 6,
2009 (the “Agreement”) which provides deferred compensation benefits to the
Executive under certain circumstances. The Bank and the Executive now wish to
amend the Agreement to increase the benefits provided pursuant to the Agreement.
The parties agree and acknowledge that this Amendment (i) shall be interpreted
in accordance with Internal Revenue Code Section 409A and (ii) increases the
amount of benefits provided under the Agreement, but does not change the payment
schedule thereunder.

NOW, THEREFORE, the Bank and the Executive adopt the following amendments to the
Agreement:

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

2.1.1 Amount of Benefit. The lump sum benefit under this Section 2.1 is Two
Million Three Hundred Fifteen Thousand One Hundred Seventy-Seven Dollars
($2,315,177).

Section 2.2.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

2.2.1 Amount of Benefit. The lump sum benefit under this Section 2.2 is the
Early Termination benefit set forth on Schedule A for the end of the Plan Year
immediately before Separation from Service.

Section 2.3.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

2.3.1 Amount of Benefit. The lump sum benefit under this Section 2.3 is the
Disability benefit set forth on Schedule A for the end of the Plan Year
immediately before Disability.

Section 2.4.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

2.4.1 Amount of Benefit. The lump sum benefit under this Section 2.4 is the
Change in Control benefit set forth on Schedule A for the end of the Plan Year
immediately before Separation from Service.



--------------------------------------------------------------------------------

Section 3.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following.

3.1.1 Amount of Benefit. The lump sum benefit under this Section 3.1 is the
Death benefit set forth on Schedule A for the end of the Plan Year immediately
before the Executive’s death.

Section 8.3 of the Agreement shall be deleted in its entirety and replaced with
the following.

8.3 Effect of Complete Termination. Notwithstanding anything to the contrary in
Section 8.2, and subject to the requirements of Code Section 409A and Treasury
Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may completely
terminate and liquidate the Agreement. In the event of a complete termination
under subsection (a) or (c) below, the Employer shall pay the Executive the
Accrued Benefit. In the event of a complete termination under subsection
(b) below, the Employer shall pay the Executive the benefit described in
Section 2.4. Such complete termination of the Agreement shall occur only under
the following circumstances and conditions.

(a) Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive’s gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

(b) Change in Control. The Employer may terminate and liquidate this Agreement
by taking irrevocable action to terminate and liquidate within the thirty
(30) days preceding or the twelve (12) months following a Change in Control.
This Agreement will then be treated as terminated only if all substantially
similar arrangements sponsored by the Employer which are treated as deferred
under a single plan under Treasury Regulations §1.409A-1(c)(2) are terminated
and liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

(c) Discretionary Termination. The Employer may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve
(12) months of the date the Employer takes the irrevocable action to



--------------------------------------------------------------------------------

terminate this Agreement; (iv) all payments are made within twenty-four
(24) months following the date the Employer takes the irrevocable action to
terminate and liquidate this Agreement; and (v) neither the Employer nor any of
its Affiliates adopt a new arrangement that would be aggregated with any
terminated arrangement under Treasury Regulations §1.409A-1(c) if the Executive
participated in both arrangements, at any time within three (3) years following
the date the Employer takes the irrevocable action to terminate this Agreement.

The Schedule A originally attached to the Agreement shall be replaced by the
Schedule A attached hereto.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Amendment as indicated below:

 

Executive         Bank   LOGO [g239503dsp010a.jpg]       By:   LOGO
[g239503dsp010b.jpg]         Its:  

CLO - EVP



--------------------------------------------------------------------------------

Salary Continuation Agreement

Schedule A

Robert R. Chapman, III

 

Birth Date: xx/xx/1962

Plan Anniversary Date:

Dec. 31

Normal Retirement Date:

7/21/2027, Age 65

Normal Retirement Payment:

Lump Sum

     Early Termination
Amount Payable In a Lump
Sum at Separation of
Service      Disability
Amount Payable In a Lump
Sum at Normal Retirement
Age      Change in Control
Amount Payable In a Lump
Sum at Separation of
Service      Death
Amount Payable In a Lump
Sum Upon Death              

Values As Of

   Age      Lump Sum Benefit      Lump Sum Benefit      Lump Sum Benefit     
Lump Sum Benefit  

10/1/2016

     54         463,249         885,937         2,076,757         2,315,177   

12/31/2016

     54         493,846         930,426         2,093,332         2,315,177   

12/31/2017

     55         620,917         1,101,871         2,110,570         2,315,177   

12/31/2018

     56         755,826         1,263,357         2,128,497         2,315,177   

12/31/2019

     57         899,055         1,415,461         2,147,142         2,315,177   

12/31/2020

     58         1,051,119         1,558,729         2,166,532         2,315,177
  

12/31/2021

     59         1,212,561         1,693,674         2,186,698         2,315,177
  

12/31/2022

     60         1,383,961         1,820,779         2,207,671         2,315,177
  

12/31/2023

     61         1,565,932         1,940,500         2,229,482         2,315,177
  

12/31/2024

     62         1,759,127         2,053,265         2,252,166         2,315,177
  

12/31/2025

     63         1,964,238         2,159,480         2,275,758         2,315,177
  

12/31/2026

     64         2,181,999         2,259,524         2,300,293         2,315,177
  

7/21/2027

     65         2,315,177         2,315,177         2,315,177         2,315,177
  

The first line represents the plan values as of October 1, 2016.

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS REFER TO
THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Robert R. Chapman, III   LOGO [g239503dsp011a.jpg]     By   LOGO
[g239503dsp011b.jpg] Date 10-18-16       Title   EVP -
CLO                                                      Date   October 18,
2016                                        